Citation Nr: 1447213	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-20 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a low back disability, claimed as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to January 1981, August 1995 to December 1995, May 1999 to August 1999, and from April 2001 to August 2001.  The Veteran also had periods of Reservist service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran requested a videoconference Board hearing which was scheduled in July 2014; however, the Veteran cancelled her hearing request.  As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2013). 

In addition to the paper claims file, there are Virtual VA and Veterans Management Benefits System (VBMS) paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

(The issue of entitlement to service connection for a low back disability as secondary to service-connected right knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.)


FINDING OF FACT

Resolving all doubt in the Veteran's favor, residuals of a right knee injury, status-post anterior collateral ligament and meniscal repair, had their onset during a period of active duty for training in October 1998.
 


CONCLUSION OF LAW

Residuals of a right knee injury, status-post anterior collateral ligament and meniscal repair, were incurred during active duty for training.  38 U.S.C.A. §§ 101, 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  As the Board is granting the claim of service connection for a right knee disability, this decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion of VCAA notice or assistance duties regarding this claim is required.

Governing Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. § 101(24).
Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, the Veteran contends that she has a right knee disability that resulted from an in-service injury she sustained during a period of ACDUTRA from October 1998 to November 1998.  See Request for Authorization for Active Duty Training/Active Duty Tour dated October 1998 noting reporting date of October 30, 1998 and release date of November 13, 1998.

The Veteran's service treatment records document that on October 30, 1998, while unloading equipment from a bus, the Veteran twisted her right knee and felt it buckle.  This occurred at 0840 or about an hour after the beginning of the period of active duty for training at 0730.  An October 1998 Ground Mishap Report indicates that the Veteran's right knee injury incurred while on duty.  She was diagnosed with a right medial collateral ligament (MCL) sprain and treated with ice, elevation, and Motrin.  X-rays showed moderate patellar effusion.  As a result, the Veteran was placed on duty not involving flying (DNIF) for 10 to 14 days and profile.  A July 1999 follow-up reports reflects the Veteran's continued complaints of right knee pain and weakness.  MRI findings were consistent with chronic anterior cruciate ligament (ACL) and lateral collateral ligament (LCL) disruption, and complex tear of lateral meniscus with apparent bucket-handle component.  In August 1999, the Veteran presented for treatment with ongoing symptoms of right knee pain and decreased strength and sensation of instability after NSAIDs and physical therapy treatment.  A September 1999 operative note reflects that the Veteran ultimately underwent right ACL surgical repair using a hamstring graft for lateral meniscal repair.  She was later seen for follow-up that same month and the impression was status-post ACL repair with hardware/interference screws and amorphous calcification projecting superior to the tibial spines.  

After service, an August 2006 VA radiology report reflects the Veteran's history of right knee pain.  X-rays showed bony changes in her right knee and hardware from her in-service ACL repair.  There was moderate right knee effusion with no acute bony abnormalities.  She was diagnosed with right knee degenerative joint disease.

Resolving all doubt in the Veteran's favor, the Board finds that the competent evidence is in favor of her claim.  The Board finds that the evidence shows that the Veteran incurred a right knee injury, resulting in anterior collateral ligament and meniscal repair during, during ACDUTRA, and that she currently has a right knee disability.  Therefore, the Board finds that service connection is warranted for a right knee disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A.     § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for residuals of a right knee injury, status-post anterior collateral ligament and meniscal repair is granted.


REMAND

The Veteran seeks entitlement to service connection for a low back disability.  Her theory of entitlement to the benefit sought in this matter has been limited to that of secondary service connection.  Specifically, she contends that she has a low back disability that is secondary to a right knee disability (for which service connection has been granted herein).

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

An April 2006 private treatment record reflects a diagnosis of degenerative disc disease and spinal stenosis at L3-4 and L4-5.  A later April 2006 private radiology report revealed moderate scoliosis of the lumbar spine.  

The Veteran was afforded a VA examination in March 2008.  When asked about the nature of her spine, the Veteran's husband reported that they had just come from a workman's compensation claim appointment and that the Veteran was being treated for her back disability under workman's compensation.  She and her husband requested that only a right knee examination be done, as she had then claimed her back disability as related to a work injury with the United Parcel Service (UPS) and not to her in-service right knee injury.  Accordingly, the examiner did not render an examination with respect to the Veteran's low back.  

The Board acknowledges that the Veteran declined the ordered March 2008 VA spine examination and as such, an examination was not conducted.  However, the Veteran has indicated in June 2008 and June 2009 statements that she would like to be rescheduled for examination.  See, e.g., June 2009 VA Form-9.  Thus, an examination and etiology opinion should be obtained with respect to the Veteran's low back.

Also, as there is evidence in the claims file that the Veteran filed for worker's compensation benefits relating to her back, the AOJ should attempt to obtain any relevant worker's compensation record on remand.  

Finally, ongoing VA treatment records should also be obtained.  38 U.S.C.A.           § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall ask the Veteran to provide the names and addresses of all medical care providers who treated her for her low back since service and information regarding her workers' compensation claim for back disability following service.  After securing the necessary release, the AOJ should request any identified records which are not duplicates of those already contained in the claims file.  In addition, relevant VA treatment records dating since October 2006 should be obtained. 

2. After the completion of the above, schedule the Veteran for VA examination to determine the nature and etiology of her low back disability.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

For any low back disability identified, the examiner should indicate whether it at least as likely as not (50 percent probability or more) had its clinical onset in service or is otherwise related to active service.  If not, the examiner should indicate whether it at least as likely as not any low back disability was caused by or aggravated by the Veteran's service-connected right knee disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

A complete rationale should be provided for all opinions given.  Consideration should also be given to the effect any post service back injury, including that resulting in the workers' compensation claim, had on the current back pathology.   

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the both physical and Virtual claims files that has not previously been addressed in the most recent supplemental statement of the case (SSOC) of record, and readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until she is notified by the AOJ; however, the Veteran is advised that failure to report for a scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).
Department of Veterans Affairs


